DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rear axle of claim 7 and the first and second drive of claim 12 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamura (WO 2018/124973A1).
Regarding claim 7, Tamura discloses two rear longitudinal carriers (Fig. 1, 40L and 40R) which are spaced apart from one another and which each have a rear axle bush (Fig. 1, 48L and 48R) for receiving a rear axle (pg. 4 ln. 25-26 disclose “The upper arms 42L (42R) is mounted on an upper portion of the coil springs 44 L (44R) that is formed on the axle assembly 48L (48R) to which the rear wheel RW (RW) is connected”, i.e. the rear axle is received in the rear axle bush); a rear cross-member (Fig. 3, 54/50), viewed in a main travel direction of the motor vehicle, connecting the two real longitudinal carriers, wherein the rear cross-member has in the plane of its extent an offset (Fig. 1, 15) in the direction of the vehicle rear, an upper cross-member (Fig. 4 reproduced below illustrates 52/50) is situated above the rear cross-member, as viewed in the vertical direction of the motor vehicle, and the upper cross-member (52) is fastened to the rear longitudinal carriers (40L/40R) in the region of the respective rear axle bushes (Fig. 1 illustrates 52 connected to the rear longitudinal carriers in the rear axle bush regions and Pg. 4 ln. 1-4 discloses “a cross member 50 connecting the pair of rear frames 40L, 40R. The cross member 50 includes an upper cross member 52 and a lower cross member 54”, i.e. 52 which is included in cross member 50 is indirectly fastened to the rear longitudinal carriers 40L/40R since they are connected via the complete [AltContent: rect]crossmember 50).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: rect][AltContent: oval][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    560
    696
    media_image1.png
    Greyscale

As to claim 8, Tamura discloses wherein the rear cross-member (54) is fastened in the region of the respective rear axle bushes (pg. 5 ln. 1-5 and Fig. 3 illustrates the rear cross member 54 fastened in the respective rear axle bushes).  
Regarding claim 9, Tamura discloses wherein the upper cross-member (52) is arranged in an inclined manner with respect to the rear cross-member (Fig. 1 illustrates the upper cross member 52 which is naturally inclined with respect to cross member 54 due to the shape of the upper cross member 52).  

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Langhoff et al. (US 9,828,031 B2) disclose a motor vehicle with two rear longitudinal carriers which are spaced apart from one another and a cross member that is fastened to the carriers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                         
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612